NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RONALD J. HERMAN,
Petition,er,
V.
DEPARTMENT OF JUSTICE
Respondent.
2012-3056 .
Petition for review of the Merit Systems Pr0tection
B0ard in case no. DC1221100164-B-2.
ON MOTION
ORDER
R0na1d J. Herman moves to withdraw his petition for
review as premature
Upon consideration there0f,
IT ls 0RDERED THAT:
(1) The motion is granted

HERMAN V. JUSTICE 2
(2) Each side shall bear its own costs
FoR THE COURT
 1 4  /sf Jan H0rba1§g
Date J an Horbaly
C1erk
cc: Dennis L. Friedn:1an, Esq. U_s_ c0uR1EE,lFEl|§:,EALS ma
Hi1la1'y A. Stern, Esq. THE FEDERAL C|RCUlT
525 FEB 14 2012
JANCl'|t{gEEALY
Issued As A Mandate: t  1 4 2012
tv